Citation Nr: 0125619	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
pilonidal cystectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran had active military service from September 1976 
to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected 
residuals of a pilonidal cystectomy.

A claim for an extraschedular evaluation for the disability 
at issue is addressed in the REMAND following the ORDER 
below.


FINDINGS OF FACT

The veteran's service-connected pilonidal cystectomy scar is 
tender and painful on objective demonstration; he also has 
recurrent rectal abscesses manifested by pain and discharge, 
analogous to a thrombotic, irreducible hemorrhoid with 
excessive redundant tissue evidencing frequent recurrences; 
there is no medical evidence of persistent bleeding with 
secondary anemia, fissures, or other complications.    


CONCLUSIONS OF LAW

1.  A schedular rating in excess of 10 percent for a tender 
cystectomy scar is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Codes 7803, 7804 (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (to be codified as amended to 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


2.  The schedular criteria for a separate 10 percent 
evaluation for residuals of a pilonidal cystectomy, other 
than a painful and tender scar, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.114, Diagnostic Code 7399-7336 (2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified as amended 
to 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001)), became law.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In the instant case, the Board finds that VA's duties under 
the VCAA and its implementing regulations have been fulfilled 
with respect to the veteran's claim for an increased 
schedular evaluation for his residuals of a pilonidal 
cystectomy.  Here, the RO accorded the veteran two VA 
examinations in relation to this claim.  The RO also advised 
the veteran of the evidence necessary to substantiate his 
claim by the March 2000 Statement of the Case, including the 
applicable criteria for a higher disability rating, and June 
2000 and August 2000 Supplemental Statements of the Case.  
Further, the veteran has not identified any pertinent 
evidence that is not of record.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, to include the amended regulatory 
provisions of 38 C.F.R. § 3.159, and that no additional 
assistance to the veteran is required for this portion of the 
claim.

An August 1994 rating decision granted service connection for 
residuals of a pilonidal cystectomy and assigned a zero 
percent rating.  In October 1996, the veteran filed a claim 
for an increased evaluation for this disability.  After 
reviewing medical evidence, the RO granted a 10 percent 
evaluation, effective August 25, 1996, the date the veteran 
was admitted to the VA Medical Center in Biloxi for and 
incision and drainage of his pilonidal cyst.  The veteran has 
appealed the 10 percent evaluation, stating that this does 
not adequately contemplate his current symptomatology.

At the time of his August 25, 1996 entrance into the VA 
Medical Center, the veteran had a history of rectal 
abscesses.  He had complaints of anal pain beginning some 24 
hours prior to admission, along with fever, chills and 
sweats.  His temperature was elevated, at 100.8 degrees 
Fahrenheit, and there was extreme tenderness to a digital 
rectal examination.  He was placed on an intravenous drip, 
and underwent an external drainage of the anorectal abscess.  
The packing was removed from the wound about 24 hours after 
the drainage.  However, the veteran could not tolerate a 
repacking as a result of pain.  At discharge two days after 
admission he was given Tylenol #3 for pain, Docusate and 
Augmentin.  

The veteran was afforded a VA examination in October 1996.  
The veteran informed the examiner that he underwent surgical 
drainage in 1995 and in 1996, and that he had frequent 
drainage, although he was then in-between flare-ups.  
Drainage was described as foul smelling, and once a year, 
painful.  The veteran denied incontinence (except for the 
drainage) or diarrhea.  Objectively, sphincter control was 
intact, but there was considerable scarring.  

In February 2000, the veteran sought VA treatment for these 
same complaints.  However, the VA physician was unable to 
perform an adequate deep palpation due to tenderness.  The 
veteran still had complaints of drainage.  He was referred 
for a surgical consultation, and advised to undergo another 
incision and drainage.  A VA physician gave the veteran a 
note for his employer asking for time off because of this 
problem.  He brought this information to his July 2001 Travel 
Board hearing with a waiver of initial RO consideration.  
38 C.F.R. § 20.1304(c) (2000).

In May 2000, the veteran underwent another VA examination.  
The examiner stated that a more accurate description of the 
veteran's problems was a perianal abscess, rather than a 
cyst.  The veteran described his history, including surgical 
drain placement.  He also stated that two or three times a 
year he had exacerbations manifested by swelling, fever and 
soreness, and that after three or four days, the area would 
drain, and symptoms would resolve in about a week or so.  The 
veteran informed the examiner that he used antibiotics during 
these episodes.  In between these exacerbations, a small 
amount of drainage would occur, and he stated that he used 
toilet paper for absorbency, which he changed twice a day.  

Objectively, on the left side of the anal verge there was a 
thickening of the skin, with a small area.  No pus was then 
present, but there was tenderness.  The examiner concluded 
that the veteran did have a recurring perianal abscess versus 
a cyst at the left anal verge.  The examiner stated that the 
problem would continue absent further surgery.  

In July 2000, the veteran was afforded a hearing before a 
Decision Review Officer at the RO.  The veteran initially 
testified that his infections occur more often because his 
spleen was removed.  He continued that two to three times a 
year he would suffer a flare-up, accompanied by a high fever 
and tenderness in the area.  He conceded that he has declined 
additional surgery because he did not see any permanent 
improvement from previous surgeries.  The veteran also 
testified that he would miss a month and a half of work per 
year because of this disability.

In July 2001, the veteran was afforded a hearing before the 
undersigned Member of the Board at the RO.  In large part, 
the veteran reiterated his previous testimony.  He stated 
that he had continuous drainage, with flare-ups, manifested 
by pain and fever, and then spontaneous drainage.  He also 
stated that he used padding for absorbency, and that the most 
recent treatment was in February 2000, other than self-
treatment.  He also said that he used Penicillin for 
treatment for the spikes of temperature.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The veteran's residuals of a pilonidal cystectomy have been 
rated by analogy to the scar codes.  38 C.F.R. § 4.118, Codes 
7819-7803, 7804.  Diagnostic Code 7803 provides that a 
superficial, poorly nourished scar warrants a 10 percent 
evaluation.  A tender and painful scar by objective 
demonstration also warrants a 10 percent evaluation under 
Diagnostic Code 7804.  The veteran's current 10 percent 
rating is the maximum rating allowed under Code 7803 or 7804.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that under some circumstances, scars can be 
evaluated separately.  Esteban v. Brown, 6 Vt. App. 259, 262 
(1994).  In that case, the Court specifically found that the 
veteran's disfiguring (emphasis added) scars and painful 
scars could be rated separately.  In this case, however, 
aside from the fact that there is no medical evidence to show 
a poorly nourished, ulcerated scar, since both 7803 and 7804 
involve a painful scar, separate ratings are not warranted 
under Esteban.  (Also see 38 C.F.R. § 4.14.)   However, in 
reviewing the medical evidence and the veteran's recent 
hearing testimony, the Board finds that symptomatology 
attributable to the veteran's service-connected rectal 
condition warrants a separate 10 percent rating by evaluating 
it by analogy to a thrombotic hemorrhoid.    

A noncompensable disability rating is warranted for mild or 
moderate hemorrhoids. A 10 percent disability rating is 
warranted for large or thrombotic irreducible hemorrhoids, 
with excessive redundant tissue.  A 20 percent disability is 
called for in cases involving persistent bleeding and with 
secondary anemia, or with fissures. 38 C.F.R. 4.114 
Diagnostic Code 7336 (2000). 

Aside from a tender and painful scar, the relevant evidence 
of record shows that the veteran's service-connected rectal 
condition is manifested by recurrent rectal abscesses 
productive of pain and discharge, which, in the Board's 
judgment, is analogous to a thrombotic, irreducible 
hemorrhoid with excessive redundant tissue evidencing 
frequent recurrences.  Accordingly, a separate 10 percent 
rating is warranted.  38 C.F.R. §§ 4.20, 4.118, Code 7399-
7336.  There is no medical evidence of persistent bleeding 
with secondary anemia, fissures, or other complications.  
Accordingly, a rating in excess of 10 percent is not 
warranted.   

The Board has also considered the potential applicability of 
other diagnostic codes.  Diagnostic Code 7335 evaluates 
fistula in ano, which in turn uses impairment of sphincter 
control as the criteria for evaluating disabilities.  
38 C.F.R. § 4.114, Diagnostic Code 7335.  However, in the 
absence of involuntary bowel movements, the Board finds that 
this is not a more appropriate analogous code.  


ORDER

A rating in excess of 10 percent for a pilonidal cystectomy 
scar is denied.

A separate 10 percent rating for residuals of a pilonidal 
cystectomy, other than a painful scar, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

REMAND

The Board has also considered whether referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular rating 
under 38  C.F.R. § 3.321(b)(1) is warranted.  While the Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2000).  In this case, the veteran has testified that he has 
missed about one and a half months of employment over a year 
as a result of his service connected disability.  He 
indicated that he has recurrent episodes of pain and 
discharge from his rectal condition, which significantly 
interferes with his employment.  He has also submitted a 
photocopy of a doctor's note excusing him from work because 
of the disability at issue.  Under these circumstances, the 
Board finds that a referral of the claim to the Director of 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating is warranted. 

In view of the foregoing, this portion of the claim is thus 
REMANDED for the following action:

1.  The veteran is requested to submit 
any additional evidence to support a 
claim for an extraschedular evaluation.  
In this regard, the veteran is 
specifically requested to submit evidence 
of lost time from work because of his 
rectal condition.  This evidence may 
include photocopies of doctors' notes or 
a statement from his employer that would 
show such sick leave.  

2.  Thereafter, the RO should refer this 
claim to the Chief Benefits Director or 
the Director, Compensation and Pension 
Service for consideration of an 
extraschedular rating for the veteran's 
residuals of a pilonidal cystectomy.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant until 
he is notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



